UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53376 ETERNITY HEALTHCARE INC. (Exact name of registrant as specified in its charter) Nevada 75-3268426 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 409 Granville Street, Suite 1023, Vancouver, BC, Canada V6C 1T2 (Address of principal executive offices) (Zip Code) (604) 324-4844 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 63,575,000 common shares issued and outstanding as of September 19, 2011. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3.Quantitative and Qualitative Disclosures About Market Risk 11 Item 4.Controls and Procedures 11 PART II – OTHER INFORMATION 12 Item 1.Legal Proceedings 12 Item 1A.Risk Factors 12 Item 2.Unregistered Sales of Equity Securities 12 Item 3.Defaults Upon Senior Securities 12 Item 4.[Removed and Reserved] 12 Item 5. Other Information 12 Item 6.Exhibits 13 SIGNATURES 14 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The following unaudited interim consolidated financial statements of Eternity Healthcare Inc. for the three month periods ended July 31, 2011 are included with this Quarterly Report on Form 10-Q: (a) Interim Consolidated Balance Sheets as of July 31, 2011 and April 30, 2011; (b) Interim Consolidated Statements of Loss and Comprehensive Loss for the three months ended July 31, 2011 and July 31, 2010 and for the period from December 10, 2009 (Inception) through July 31, 2011. (c) Interim Consolidated Statements of Cash Flows for the three months ended July 31, 2011 and July 31, 2010 and for the period from December 10, 2009 (Inception) through July 31, 2011. (d) Interim Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) since inception through July 31, 2011. (e) Notes to Interim Consolidated Financial Statements. 3 Eternity Healthcare Inc. (formerly Kid’s Book Writer Inc.) (A Development Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the three months ended July 31, 2011 (Expressed in U.S. Dollars) Eternity Healthcare Inc. (formerly Kid’s Book Writer Inc.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in U.S. Dollars) As at July 31, 2011 As at April 30, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ HTS/GST receivable - PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties (Note 4) Total Liabilities SHAREHOLDERS’ DEFICIENCY CAPITAL STOCK Authorized 300,000,000 common shares, par value $0.001 Issued and outstanding July 31, 2011 – 63,575,000 common shares April 30, 2011 – 63,575,000 common shares Additional paid-in capital ) ) Accumulated other comprehensive gain (loss) ) Deficit, accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 Eternity Healthcare Inc. (formerly Kid’s Book Writer Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Expressed in U.S. Dollars) (Unaudited) For the three month period ended July 31, 2011 For the three month period ended July 31, 2010 From inception on December 10, 2009 through July 31, 2011 EXPENSES Depreciation $
